EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8)pertaining to the 2011 Employee Stock Purchase Plan of Affymetrix, Inc. of our reports dated February 28, 2011, with respect to the consolidated financial statements and schedule of Affymetrix, Inc. and the effectiveness of internal control over financial reporting of Affymetrix, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, 2010, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Jose, California September 1, 2011
